Case 4:20-cv-00253-P Document 44 Filed 12/08/20           Page 1 of 2 PageID 557


             UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF TEXAS
                 FORT WORTH DIVISION


 Brian Keith Umphress,

                       Plaintiff,

 v.                                            Case No. 4:20-cv-00253-P

 David C. Hall, et al.,

                       Defendants.


                              NOTICE OF APPEAL
      Plaintiffs Brian Keith Umphress appeals to the United States Court of Appeals
for the Fifth Circuit from the final judgment entered on November 10, 2020 (ECF
No. 39), along with the amended memorandum opinion and order entered on No-
vember 12, 2020 (ECF No. 40), and the memorandum opinion and order entered
on November 10, 2020 (ECF No. 38).


                                           Respectfully submitted.

                                            /s/ Jonathan F. Mitchell
 H. Dustin Fillmore III                    Jonathan F. Mitchell
 Texas Bar No. 06996010                    Texas Bar No. 24075463
 Charles W. Fillmore                       Mitchell Law PLLC
 Texas Bar No. 00785861                    111 Congress Avenue, Suite 400
 The Fillmore Law Firm, LLP                Austin, Texas 78701
 1200 Summit Avenue, Suite 860             (512) 686-3940 (phone)
 Fort Worth, Texas 76102                   (512) 686-3941 (fax)
 (817) 332-2351 (phone)                    jonathan@mitchell.law
 (817) 870-1859 (fax)
 dusty@fillmorefirm.com
 chad@fillmorefirm.com

 Dated: December 8, 2020                   Counsel for Plaintiff




notice of appeal                                                          Page 1 of 2
Case 4:20-cv-00253-P Document 44 Filed 12/08/20          Page 2 of 2 PageID 558


                         CERTIFICATE OF SERVICE
    I certify that on December 8, 2020, I served this document through CM/ECF

upon:

John J. McKetta III
Graves, Daugherty, Hearon & Moody
401 Congress Avenue, Suite 2200
Austin, Texas 78701
(512) 480-5616 (phone)
(512) 480-5816 (fax)
mmcketta@gdhm.com

Roland K. Johnson
Harris Finley & Bogle, P.C.
777 Main Street, Suite 1800
Fort Worth, Texas 76102
(817) 870-8765 (phone)
(817) 333-1199 (fax)
rolandjohnson@hfblaw.com

David Schleicher
Schleicher Law Firm, PLLC
1227 North Valley Mills Drive, Suite 208
Waco, Texas 76712
(254) 776-3939 (phone)
(254) 776-4001 (fax)
david@gov.law

Counsel for Defendants



                                            /s/ Jonathan F. Mitchell
                                           Jonathan F. Mitchell
                                           Counsel for Plaintiff




notice of appeal                                                       Page 2 of 2
